Citation Nr: 1440847	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for chronic dermatitis/erythrodermatitis for the period prior to June 17, 2010.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957 and from June 1959 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which-in effecting a March 2009 Board decision granting service connection-granted service connection for chronic dermatitis and assigned that disability a 60 percent rating effective August 31, 2004.

During the pendency of the appeal, in a December 2010 rating decision the RO increased the assigned rating from 60 to 100 percent, effective June 17, 2010, and recharacterized the identified skin disability as erythrodermatitis.  With respect to the 100 percent disability rating effective from June 17, 2010, this was a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the claim is no longer in appellate status with respect to the period of service connection effective from June 17, 2010. 

However, as the increase did not constitute a full grant of the benefits sought for the period prior to June 17, 2010, the Veteran's claim for a higher initial disability rating remained in appellate status for the period before June 17, 2010.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, the issue has been recharacterized as shown on the title page.

In May 2011 the Veteran testified before the undersigned at a video-conference Board hearing.

In March 2012, the Board denied the Veteran's claim.  The Veteran appealed the decision in part to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court vacated that portion of the Board's decision that denied a rating in excess of 60 percent for the period prior to June 17, 2010, and remanded the case. 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died on April [redacted], 2014, during the pendency of this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to an initial disability rating in excess of 60 percent for chronic dermatitis/erythrodermatitis for the period prior to June 17, 2010 at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  His common law spouse resultantly submitted an April 2014 motion to dismiss this appeal because of the Veteran's death in accordance with 38 C.F.R. § 20.1302.  The spouse attached a copy of the Veteran's death certificate reflecting a death on April [redacted], 2014.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal of entitlement to an initial disability rating in excess of 60 percent for chronic dermatitis/erythrodermatitis for the period prior to June 17, 2010 is dismissed.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


